DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 15 and 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 16-29 recites the limitation "the detection system, the alignment measurement position information, the measurement device, a first measurement device and a second measurement device".  There is insufficient antecedent basis for these limitation in the claims and is therefore indefinite since the preceding claims also recites multiple detection systems and multiple measurement systems.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose [US 2011/0007295 A1] in view of Yamaguchi et al. [US 2015/0022796 A1].

Regarding claims 2 and 3, Ichinose discloses a measurement device that measures position information of marks formed on a substrate (Fig. 1), the device comprising: 
a mark detection system (Fig. 6 item AL1-ALn) that detects the marks formed on the substrate (paragraph [0037]-[0038]); 
a stage (WST) that holds the substrate (W) and is movable (as shown in Fig. 2); 
a base member (12) that movably supports the stage (as shown in Fig. 1); 
a first position measurement system (69A and 69B) that acquires position information of the stage with respect to the base member (as shown in Figs. 4A-4C, measuring grating RG); 
a second position measurement system (54, 58) that acquires relative position information between the base member and the mark detection system (paragraph [0088]); and 
wherein the position information of the marks is acquired based on the position information of the stage acquired by the first position measurement system, the relative position information acquired by the second position measurement system, and a mark detection result detected with the mark detection system (paragraphs [0037]-[0150] teaches the input/output relations of a main controller with measuring and movement of the stages).

Ichinose does not teach a detection system that acquires height information of a surface of the substrate held by the stage.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a detection system that acquires height information of a surface of the substrate held by the stage, as taught by Yamaguchi et al. in the system of Ichinose because such a modification provides for the surface position of a substrate to be measured at high accuracy, which implements high focus accuracy at a small focal depth and increases the yield (paragraph [0087] of Yamaguchi et al.)

Regarding claim 4, Ichinose discloses wherein the relative position information acquired by the second position measurement system is used for correction of the position information of the marks calculated from the mark detection result by the mark detection system and the position information of the stage acquired by the first position measurement system (paragraph [0088]).

Regarding claims 5 and 10, Ichinose in view of Yamaguchi et al. discloses wherein the height information acquired by the detection system is used for correction of the position information of the marks calculated from the mark detection result by the mark detection system and the position information of the stage acquired by the first position measurement system, wherein the height information acquired by the detection system is used for correction of target position information for moving the stage (paragraphs [0037]-[0150] of Ichinose and paragraph [0081]-[0083] of Yamaguchi et al.).

Regarding claims 6-9 and 11-14, Ichinose discloses further comprising: a drive device that moves the stage on the base member, wherein the drive device comprises a first drive device that generates a drive force in a first direction parallel to the surface of the substrate and a second drive device that generates a drive force in a second direction parallel to the surface of the substrate and orthogonal to the first direction, the drive device moving the stage with the first drive device and the second drive device, wherein at least one of the first drive device and the second drive device generates a drive force in a third direction orthogonal to the first direction and the second direction, wherein the drive device is a planar motor that generates a drive force in a first direction, a second direction and a third direction, the first direction being parallel to the surface of the substrate, the second direction being parallel to the surface of the substrate and orthogonal to the first direction, the third direction being orthogonal to the first direction and the second direction (paragraphs [0037]-[0150], see also Fig. 6).

Regarding claim 15, Yamaguchi et al. discloses wherein the detection system is a multi-point focal position detection system provided separately from the mark detection system (paragraph [0081]-[0083]).

Regarding claims 16-18, Ichinose discloses a lithography system, comprising: the measurement device; and an exposure apparatus having a substrate stage on which the substrate with multiple marks whose position information has been measured by the measurement device is mounted, the exposure apparatus performing alignment measurement and exposure to the substrate mounted on the substrate stage, in the alignment measurement position information of a part of marks that is selected from a plurality of marks on the substrate being measured, in the 

Regarding claims 19-23 and 29, Ichinose discloses further comprising: a substrate processing device that applies predetermined processing to the substrate, wherein the substrate processing device is a coating device that coats a substrate with a sensitive agent, wherein the substrate processing device is a coating/developing device that coats the substrate with a sensitive agent and develops the substrate after exposure, wherein the measurement device is used in a pre-measurement in which measurement of position information of the plurality of marks on the substrate before being coated with the sensitive agent is performed, wherein the measurement device is used in a post-measurement in which measurement of position information of the plurality of marks on the substrate coated with the sensitive agent is performed (paragraphs [0037]-[0150]).

Regarding claims 24-27, Ichinose discloses wherein the measurement device is provided in a plurality of numbers, of the plurality of measurement devices, a first measurement device and a second measurement device are used in both of a pre-measurement in which measurement of position information of the plurality of marks on the substrate before being coated with the sensitive agent is performed and a post-measurement in which measurement of position 

Regarding claim 28, Ichinose discloses further comprising: a temperature controlling device that performs temperature control on the substrate so that temperature of the substrate is in a predetermined range, prior to the substrate being mounted on the stage of the measurement device (paragraph [0148]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882